One North Central Avenue ▪ Phoenix, AZ85004 Financial Contacts: Media Contact: Kathleen L. Quirk David P. Joint William L. Collier (602) 366-8016 (504) 582-4203 (504) 582-1750 Freeport-McMoRan Copper & Gold Inc. Announces Plans to Restart Climax Molybdenum Mine PHOENIX, AZ, December 4, 2007– Freeport-McMoRan Copper & Gold Inc. (NYSE: FCX) announced today it plans to proceed with the restart of the Climax molybdenum mine near Leadville, Colorado. The initial $500 million project involves the restart of open pit mining and the construction of new state of the art milling facilities. Annual production is expected to approximate 30 million pounds of molybdenum beginning in 2010 at estimated cash costs approximating $3.50 per pound. The project is designed to enable the consideration of a further large scale expansion of the Climax mine.FCX will evaluate a second phase of the Climax project which could potentially double future annual molybdenum production to approximately 60 million pounds. The Climax mine is believed to be the world’s largest, highest grade and lowest cost undeveloped molybdenum deposit. Using a long-term molybdenum price of $6.50 per pound, reserves are estimated at 180 million tons at 0.165 percent molybdenum (0.5 billion pounds of recoverable molybdenum). In addition, there is an estimated 466 million tons grading 0.17 percent molybdenum of mineralized material ($10 per pound long-term molybdenum price) with substantial upside. Richard C. Adkerson, FCX’s Chief Executive Officer, said, “We are pleased to announce the decision to proceed with this financially attractive project and continue our leadership position as the world’s largest producer of molybdenum.
